 



EXHIBIT 10.1
EMPLOYMENT AGREEMENT
BETWEEN
WINDSTREAM CORPORATION AND JEFFERY R. GARDNER
     This Employment Agreement (this “Agreement”) is made, entered into, and is
effective as of November 7, 2006 (the “Effective Date”), by and between
Windstream Corporation, a Delaware corporation (“Windstream”), and Jeffery R.
Gardner (the “Executive”).
     The Executive is the President and Chief Executive Officer of Windstream.
Windstream is desirous of assuring the continued employment of the Executive and
wishes to establish certain terms and conditions of employment of the Executive,
to provide certain benefits to the Executive in the case of his termination of
employment, and to obtain certain agreements from the Executive for the benefit
of Windstream.
     Windstream and the Executive agree as follows:
Section 1. Definitions.
     For purposes of this Agreement, the following terms shall have the meanings
indicated below:
     1.1 “Annual Incentive Benefit” shall mean the higher of the Annual
Incentive Target or the Prior Annual Incentive Amount.
     1.2 “Annual Incentive Plan” shall mean the Windstream Corporation
Performance Incentive Compensation Plan, the Windstream Corporation Executive
Incentive Compensation Plan and any one or more other formalized plans, if any,
in which the Executive is eligible to participate providing incentive
compensation payable in cash to eligible participants determined on the basis of
a measuring period not in excess of 12 calendar months, but shall expressly
exclude, without limitation, the Windstream Management Deferred Compensation
Plan, the Windstream Executive Deferred Compensation Plan, the Windstream
Benefit Restoration Plan, any plan qualified or intended to be qualified under
Section 401(a) of the Code and any plan supplementary thereto, the Windstream
2006 Equity Incentive Plan, and any other plan or arrangement under which stock,
stock options, stock appreciation rights, restricted stock or similar options,
stock, or rights are issued, any amendment or restatement of, or successor plan
to, any of the foregoing plans in effect from time to time, and any executive
fringe benefits.
     1.3 “Annual Incentive Target” shall mean the amount of cash compensation
that would be payable to the Executive under the Annual Incentive Plan for the
measuring period during which the Termination Date occurs, computed assuming
that the level of performance with respect to a performance goal identified in
accordance with the terms of the Annual Incentive Plan as the “target” level of
performance has been achieved. Where no level of performance has been
specifically identified as the “target” level, the “target” level shall be
(i) the only level if one level is identified, (ii) the higher of two levels if
two levels are identified, and (iii) the highest level if three or more levels
are identified. Where the amount of compensation depends on the achievement of
multiple performance goals, the achievement of each target level of performance
with respect to each goal shall be assumed.

 



--------------------------------------------------------------------------------



 



     1.4 “Base Salary” shall have the meaning given to such term in Section 5.1,
except that where the Base Salary of the Executive has, notwithstanding the
provisions of Section 5.1, been reduced, Base Salary shall mean the Base Salary
without giving effect to the reduction.
     1.5 “Beneficiary” shall mean the person so designated by the Executive in a
written notice to Windstream prior to his death, and in the absence of a written
beneficiary designation, the Executive’s Beneficiary shall be his surviving
Spouse, or if he has no surviving Spouse, his estate, except (in each case)
where otherwise required by law or the terms of an applicable compensation
arrangement or employee benefit plan.
     1.6 “Board” (or “Windstream’s Board”) shall mean the Board of Directors of
Windstream or a duly authorized committee of the Board, including, without
limitation, the Compensation Committee of the Board.
     1.7 “Cause” shall have the meaning given to such term in Section 7.3.
     1.8 “Compensation Committee” shall mean the Compensation Committee of the
Board or, with respect to any period during which there is no Compensation
Committee of the Board, the Board.
     1.9 “Disability” shall mean the incapacity of the Executive, due to injury,
illness, disease, or bodily or mental infirmity, to engage in the performance of
his usual duties as contemplated by Section 3 (Position and Responsibilities),
except for an incapacity of the Executive for a period of 60 calendar days or
less in the aggregate during any period of 12 consecutive calendar months in the
absence of a reasonable expectation that the Executive’s incapacity will exist
for more than 60 calendar days. “Disability” shall be determined by the Board in
the good faith exercise of its discretion upon receipt of and in reliance on
competent medical advice from one or more individuals who are qualified to give
professional medical advice on the matters that are relevant to the Executive’s
condition selected by the Board.
     1.10 “Good Reason” shall mean the occurrence on or after the Effective Date
and no more than 180 calendar days prior to the date that notice of termination
is given by the Executive in accordance with Section 7.5 (Termination by
Windstream Other Than for Cause or by Executive for Good Reason), without the
Executive’s express written consent, of any one or more of the following:
          (i) Any action of Windstream that results in a material adverse change
in the Executive’s position (including status, offices, title, and reporting
requirements), authorities, duties, or other responsibilities, other than an
insubstantial and inadvertent action that is remedied by Windstream promptly
after receipt of notice thereof given by the Executive;
          (ii) A material reduction by Windstream in the Executive’s
compensation, as contemplated by Section 5;
          (iii) The failure of the Board to nominate the Executive for election
or re-election to the Board; and

-2-



--------------------------------------------------------------------------------



 



          (iv) A material breach by Windstream of any provision of this
Agreement that is not remedied by Windstream promptly after receipt of notice
thereof given to Windstream by the Executive.
     Notwithstanding the foregoing, in no event shall any of the following
constitute “Good Reason”:
          (i) A reduction in any component of the Executive’s compensation if
coincident with the reduction in that component of the Executive’s compensation
one or more other components of the Executive’s compensation is or are increased
or a substitute or alternative is provided so that the Executive’s overall
compensation is not materially reduced;
          (ii) The Executive does not earn cash bonuses or benefit from equity
incentives awarded to the Executive because one or more performance goals or
targets (including appreciation in value related to equity awards) was or were
not achieved; and
          (iii) The suspension of the Executive for the period during which the
Board is making a determination whether to terminate the Executive for Cause in
accordance with Section 7.3 (Termination for Cause).
     1.11 “Non-Interference/Assistance Period” shall mean the period commencing
with the Termination Date and ending on the first anniversary of the Termination
Date.
     1.12 “Notice of Termination” shall have the meaning given to such term in
Section 12.1.
     1.13 “Ordinary Termination Benefits” shall mean (i) the Executive’s Base
Salary earned but not paid through the Termination Date and (ii) Other Vested
Benefits.
     1.14 “Other Vested Benefits” shall mean all compensation and benefits to
which the Executive has a vested right on the Termination Date, including but
not limited to any amount payable to the Executive under the Annual Incentive
Plan’s terms with respect to the measuring period ending immediately prior to
the measuring period during which the Termination Date occurs, and any other
benefits payable under this Agreement, but expressly excluding Base Salary or
Severance Benefits.
     1.15 “Prior Annual Incentive Amount” shall mean the amount of cash
compensation that was paid or payable to the Executive under the Annual
Incentive Plan for the measuring period ending immediately prior to the
measuring period during which the Termination Date occurs.
     1.16 “Prorated Annual Incentive Benefit” shall mean the Annual Incentive
Benefit multiplied by a fraction, the numerator of which is the number of
calendar months (counting a partial calendar month as a full month) that have
elapsed in the measuring period during which the Termination Date occurs prior
to the Termination Date, and the denominator of which is twelve (12); reduced by
the amount, if any, paid or payable to the Executive under the Annual Incentive
Plan’s terms with respect to the measuring period during which the Termination
Date occurs.

-3-



--------------------------------------------------------------------------------



 



     1.17 “Protective Covenants” shall mean the Executive’s obligations under
Section 8 of this Agreement.
     1.18 “Section 409A” shall mean Section 409A of the Internal Revenue Code of
1986, as amended, and any proposed, temporary or final regulations, or any other
guidance, promulgated with respect to such Section 409A by the U.S. Department
of Treasury or the Internal Revenue Service.
     1.19 “Severance Benefits” shall mean a lump sum payment, in cash, equal to
the sum of (i) the Executive’s annual Base Salary multiplied by two; and
(ii) the Prorated Annual Incentive Benefit; and reduced by any cash severance
benefit otherwise paid or payable to the Executive under any severance plan or
other severance arrangement of the Windstream Group.
     1.20 “Spouse” shall mean the person (if any) to whom the Executive is
legally married at the relevant time, or if the Executive is deceased, the
person (if any) to whom the Executive was legally married at the time of the
Executive’s death.
     1.21 “Term” shall have the meaning given to such term in Section 2.
     1.22 “Termination Date” shall mean the effective date of the termination of
the Executive’s employment with the Windstream Group during the Term.
     1.23 “Windstream Group” shall mean, collectively, Windstream and all other
entities that are direct or indirect subsidiaries or affiliates of Windstream
from time to time, and a “member” of the Windstream Group shall mean Windstream
or any of such entities.
Section 2. Term of Agreement.
          (A) Windstream shall employ the Executive, and may cause any other
member of the Windstream Group to employ the Executive, and the Executive shall
continue his employment in accordance with the terms and conditions set forth
herein, for the “Term” of this Agreement.
          (B) The “Term” shall mean the period commencing on the Effective Date
and ending on the earlier of: (i) the Termination Date; or (ii) December 31,
2009. To the extent not previously terminated, the Term shall be automatically
renewed for successive one-year periods upon the terms and conditions set forth
herein, commencing on December 31, 2009, and on each December 31 thereafter,
unless either party gives the other party written notice at least 90 calendar
days prior to the end of such initial or extended Term that the Term shall not
be so extended. For purposes of this Agreement, any reference to the “Term” of
this Agreement shall include the original term and any extension thereof.
Section 3. Position and Responsibilities.
     During the Term, the Executive shall serve as the Chief Executive Officer
and President of Windstream, with such duties and responsibilities as are
commensurate with such positions, reporting directly to the Board. In addition,
the Company shall cause the Executive to serve as a member of the Board, and
during the Term, the Executive shall remain on the Board, subject to

-4-



--------------------------------------------------------------------------------



 



Section 8.6. The Executive agrees to serve, without additional compensation, as
an officer and director for each member of the Windstream Group (other than
Windstream), as determined by Windstream, provided, that such service does not
materially interfere with the Executive’s performance of his duties and
responsibilities as a member of the Board and Chief Executive Officer and
President of Windstream.
Section 4. Standard of Care.
     During the Term, the Executive shall devote substantially his full business
time, attention, and energies to the business of the Windstream Group. During
the Term, it shall not be a violation of this Agreement for the Executive, to
serve as a director of or officer of or otherwise participate in other
businesses and civic, charitable, and educational organizations so long as that
service or participation is not injurious to the Windstream Group, does not
violate any provision of Section 8 (Protective Covenants By the Executive), and
does not interfere with the performance of his duties for the Windstream Group.
During the Term, the Executive shall:
     (i) Devote his best efforts to the fulfillment of his employment
obligations hereunder;
     (ii) Exercise the highest degree of care and loyalty to the Windstream
Group and the highest standards of conduct in the performance of his duties;
     (iii) Comply with the corporate governance board guidelines and code of
ethics of each member of the Windstream Group; and
     (iv) Do nothing that intentionally harms, in any way, the business or
reputation of the Windstream Group.
Section 5. Compensation.
     As remuneration for all services to be rendered to the Windstream Group by
the Executive during the Term and except as otherwise provided in this
Agreement, Windstream shall pay or provide, or cause another member of the
Windstream Group to pay or provide, to the Executive the following:
     5.1 Base Salary.
     During the Term, the Executive shall receive a base salary (“Base Salary”)
at a rate of no less than $700,000 per annum. During the Term, the Executive’s
Base Salary shall be reviewed annually by the Board and may be increased by the
Board in its sole and absolute discretion. If so increased, the Base Salary
shall be increased for all purposes of this Agreement. Once so increased, the
Base Salary shall not be decreased during the Term. The Executive’s Base Salary
shall be paid to the Executive in installments throughout the year, consistent
with the normal payroll practices of Windstream.

-5-



--------------------------------------------------------------------------------



 



     5.2 Annual Bonus.
     For each fiscal year during the Term, the Executive shall be eligible to
participate in the Annual Incentive Plan under terms and conditions no less
favorable than other senior executives of Windstream; provided, however, that
the Executive’s “target” annual bonus opportunity shall not be less than 100% of
his Base Salary (or such higher percentage as determined by the Board from time
to time). Nothing contained in this Section 5.2 will guarantee the Executive any
specific amount of incentive compensation, or prevent the Board from
establishing performance goals and compensation targets applicable only to the
Executive.
     5.3 Other Benefits.
     During the Term, the Executive shall be eligible to participate in all
equity incentive, employee benefits and perquisite plans, programs and
arrangements that are no less favorable to the Executive than the plans,
programs and arrangements provided to other senior executives of Windstream from
time to time.
Section 6. Expense Reimbursement.
     Windstream shall pay or reimburse the Executive for ordinary and necessary
employment-related expenses of the Executive on a basis that is no less
favorable to the Executive than the basis on which payment or reimbursement of
employment-related expenses is made from time to time to other senior executives
of Windstream.
Section 7. Employment Termination.
     7.1 Termination Due to Death.
          (A) In the event of the death of the Executive during the Term,
Windstream shall pay or provide to the Executive’s Beneficiary, in full
satisfaction of all amounts due, the Ordinary Termination Benefits.
          (B) The Ordinary Termination Benefits shall be paid in a single cash
lump sum within 10 business days after the Termination Date, except as otherwise
required by law, by the terms of any applicable compensation arrangement or
employee benefit plan or by the terms of this Agreement.
     7.2 Termination Due to Disability.
          (A) In the event of the Executive’s Disability during the Term,
Windstream’s Board may terminate or cause to be terminated the Executive’s
employment under this Agreement by written notice to the Executive of the
termination of the Executive’s employment for Disability in accordance with this
Section 7.2 given at least 10 business days prior to the effective date of such
termination. A termination for Disability shall become effective upon the end of
the 10-business-day notice period. Upon the effective date of the Executive’s
termination of employment on account of Disability, Windstream shall pay or
provide to the Executive, in full satisfaction of all amounts due, the Ordinary
Termination Benefits.

-6-



--------------------------------------------------------------------------------



 



          (B) The Ordinary Termination Benefits shall be paid in a single cash
lump sum within 10 business days after the Termination Date, except as otherwise
required by law, by the terms of any applicable compensation arrangement or
employee benefit plan or by the terms of this Agreement.
     7.3 Termination for Cause.
          (A) Windstream’s Board may terminate or cause to be terminated the
Executive’s employment under this Agreement for “Cause” in accordance with this
Section 7.3 at any time during the Term. Upon a termination for Cause under this
Section 7.3 during the Term, Windstream shall pay or provide to the Executive,
in full satisfaction of all amounts due, the Ordinary Termination Benefits.
          (B) The Ordinary Termination Benefits shall be paid in a single lump
sum within 10 business days after the Termination Date, except as otherwise
required by law, by the terms of any applicable compensation arrangement or
employee benefit plan or by the terms of this Agreement.
          (C) “Cause” shall mean (i) the willful failure by the Executive
substantially to perform the Executive’s duties with the Windstream Group, other
than any failure resulting from the Executive’s incapacity due to physical or
mental illness or any actual or anticipated failure after the issuance of a
Notice of Termination for Good Reason by the Executive in accordance with
Section 7.5, that continues for at least 30 calendar days after the Board
delivers to the Executive a written demand for performance that identifies
specifically and in detail the manner in which the Board believes that the
Executive willfully has failed substantially to perform the Executive’s duties;
(ii) a conviction, guilty plea or plea of nolo contendere of the Executive for
any felony; (iii) gross negligence or willful misconduct by the Executive that
is intended to or does result in the Executive’s substantial personal enrichment
or a material detrimental effect on the reputation or business of any member of
the Windstream Group; (iv) a material violation by the Executive of the
corporate governance board guidelines and code of ethics of any member of the
Windstream Group; (v) a material violation by the Executive of the requirements
of the Sarbanes-Oxley Act of 2002 or other federal or state securities law, rule
or regulation; (vi) the repeated use of alcohol by the Executive that materially
interferes with the Executive’s duties, the use of illegal drugs by the
Executive, or a violation by the Executive of the drug and/or alcohol policies
of any member of the Windstream Group; or (vii) a material breach by the
Executive of any Protective Covenants during the Term. For purposes of this
definition, no act, or failure to act, on the Executive’s part shall be deemed
“willful” unless done, or omitted to be done, by the Executive not in good faith
and without reasonable belief that the Executive’s act, or failure to act, was
in the best interest of the Windstream Group. Whether an act or failure to act
by the Executive constitutes “Cause” shall be determined subject to the
following requirements:
               (i) Written notice shall be provided to the Executive not less
than 10 business days prior to the effective date of the termination setting
forth the intention of Windstream’s Board to consider terminating the Executive
for Cause, including a statement of the intended effective date of termination
and a description of the specific facts believed to constitute Cause;

-7-



--------------------------------------------------------------------------------



 



               (ii) None of the acts or omissions of the Executive that the
Board believes to constitute Cause shall have occurred more than 365 calendar
days before the earliest date on which any member of the Board who is not a
party to the act or omission knew or should have known of such act or omission;
               (iii) The Executive shall be offered an opportunity to respond to
the statement required by clause (i) above by appearing in person, together with
the Executive’s legal counsel, before the Board prior to the date of
termination;
               (iv) By the affirmative vote of at least 75 percent of the
non-employee members of the Board present at the Board meeting at which the
determination is made, the Board shall determine that the specified facts
constituted Cause and that the Executive’s employment should accordingly be
terminated for Cause; and
               (v) Windstream shall provide the Executive a copy of the Board’s
written determination setting forth with specificity the basis of the
termination for Cause and stating the effective date of termination.
     Any purported termination for Cause that does not satisfy each substantive
and procedural requirement of this Section 7.3(C) shall be treated for all
purposes under this Agreement as a termination of the Executive’s employment
under Section 7.5 (Termination by Windstream Other Than for Cause or by
Executive for Good Reason).
          (D) By determination of the Board, Windstream (and any other member of
the Windstream Group then employing the Executive) may, upon written notice to
the Executive, suspend the Executive from his duties for a period of up to 30
calendar days with full pay and benefits hereunder during the period of time
during which the Board is making a determination under Section 7.3(C) whether to
terminate the Executive’s employment for Cause.
     7.4 Voluntary Termination by the Executive Other Than for Good Reason.
          (A) The Executive may terminate his employment under this Agreement
other than for Good Reason in accordance with this Section 7.4 at any time
during the Term by giving the Board at least 30 calendar days’ prior written
notice of termination in accordance with this Section 7.4. The termination
automatically shall become effective upon the expiration of the notice period.
The Executive’s right to terminate his employment under this Section 7.4 shall
not be affected by the Executive’s disability or incapacity.
          (B) Upon a termination other than for Good Reason under this
Section 7.4 during the Term, Windstream shall pay or provide to the Executive,
in full satisfaction of all amounts due, the Ordinary Termination Benefits.
          (C) The Ordinary Termination Benefits shall be paid in a single lump
sum within 10 business days after the Termination Date, except as otherwise
required by law, by the terms of any applicable compensation arrangement or
employee benefit plan or by the terms of this Agreement.

-8-



--------------------------------------------------------------------------------



 



     7.5 Termination by Windstream Other Than for Cause or by Executive for Good
Reason.
          (A) Windstream’s Board may, in the exercise of its sole and absolute
discretion, terminate or cause to be terminated the Executive’s employment under
this Agreement other than for Cause in accordance with this Section 7.5 at any
time during the Term by written notice to the Executive specifying the effective
date of termination, which effective date shall not be earlier than the date on
which the written notice of termination under this Section 7.5 is given to the
Executive. The Executive may terminate his employment under this Agreement for
Good Reason in accordance with this Section 7.5 at any time during the Term by
giving the Board 30 calendar days’ written notice of termination in accordance
with this Section 7.5, which must set forth in reasonable detail the facts and
circumstances that are claimed to provide a basis for the Good Reason
termination. The termination automatically shall become effective upon the
expiration of the notice period. The Executive’s right to terminate his
employment for Good Reason under this Section 7.5 shall not be affected by the
Executive’s disability or incapacity. The Executive’s continued employment under
this Agreement shall not constitute consent to, or a waiver of rights with
respect to, any act or failure to act constituting Good Reason.
          (B) Upon a termination by Windstream other than for Cause or by the
Executive for Good Reason under this Section 7.5 during the Term, Windstream
shall pay or provide or cause another member of the Windstream Group to pay or
provide to the Executive in full satisfaction of all amounts due the Ordinary
Termination Benefits and the Severance Benefits.
          (C) The Ordinary Termination Benefits and the Severance Benefits shall
be paid in a single lump sum within 10 business days after the Termination Date,
except as otherwise required by law, by the terms of any applicable compensation
arrangement or employee benefit plan or by the terms of this Agreement.
     7.6 Release.
     Notwithstanding anything contained in this Agreement to the contrary,
Windstream shall not be obligated to pay or provide any Severance Benefits
(a) unless the Executive first executes and does not revoke a release
substantially in the form attached hereto as Exhibit A; and (b) to the extent
such payment or benefit is subject to the seven-day revocation period prescribed
by the Age Discrimination in Employment Act of 1967, as amended, or to any
similar revocation period in effect on the date of termination of the
Executive’s employment, such revocation period has expired.
Section 8. Protective Covenants by the Executive.
     8.1 Return of Property.
     Within five calendar days after the date of the termination of the
Executive’s employment with the Windstream Group, the Executive shall deliver to
Windstream all of the Windstream Group’s property in his possession, custody or
control, including, without limitation, all keys and credit cards, all computers
and fax machines, and all files, documents, data and information in

-9-



--------------------------------------------------------------------------------



 



any medium relating in anyway to the Windstream Group or its employees,
suppliers, customers or business.
     8.2 Non-Disclosure.
     The Executive acknowledges that in the course of his employment with the
Windstream Group he has had and will have access to confidential information and
trade secrets proprietary to the Windstream Group, including, without
limitation, information relating to the Windstream Group’s products, suppliers,
and customers, the sources, nature, processes, costs and prices of the
Windstream Group’s products, the names, addresses, contact persons, purchasing
and sales histories, and preferences of the Windstream Group’s suppliers and
customers, the Windstream Group’s business plans and strategies, and the names
and addresses of, amounts of compensation paid to, and the trading and sales
performance of the Windstream Group’s employees and agents (hereinafter referred
to as the “Confidential Information”). The Executive further acknowledges that
the Confidential Information is proprietary to the Windstream Group, that the
unauthorized disclosure of any of the Confidential Information to any person or
entity will result in immediate and irreparable competitive injury to the
Windstream Group, and that such injury cannot adequately be remedied by an award
of monetary damages. Accordingly, the Executive shall not at any time disclose
any Confidential Information to any person or entity who is not properly
authorized by the Windstream Group to receive the information without the prior
written consent of the Chairman of the Board of Windstream (which consent may be
withheld for any reason or no reason) unless and except to the extent that such
disclosure is required by any subpoena or other legal process (in which event
the Executive will give the Chairman of the Board of Windstream prompt written
notice of such subpoena or other legal process in order to permit Windstream to
seek appropriate protective orders), and that he shall not use any Confidential
Information for his own account without the prior written consent of the
Chairman of the Board of Windstream (which consent may be withheld for any
reason or no reason).
     8.3 Non-Competition.
     The Executive shall not during his employment with the Windstream Group and
thereafter until the expiration of the Non-Interference/Assistance Period, in
any manner, directly or indirectly, through any person, firm or corporation,
alone or as a member of a partnership or as an officer, director, shareholder,
investor or employee of or in any other corporation or enterprise or otherwise,
(i) engage in or be engaged in, or assist any other person, firm, corporation or
enterprise in engaging or being engaged in, any business then actively being
conducted by the Windstream Group, or any business that the Windstream Group has
engaged in during the preceding one-year period, within any state in which any
member of the Windstream Group is licensed as an incumbent or competitive local
exchange carrier, or (ii) solicit, service, or accept the business of any active
customer of the Windstream Group, or any person or entity who is or was at any
time during the previous one-year period a customer of the Windstream Group.
Nothing in this Section shall prohibit the Executive from being: (x) a
shareholder in a mutual fund or a diversified investment company or (y) a
passive owner of not more than 5% of the outstanding equity securities of any
class of a corporation or other entity which is publicly traded, so long as the
Executive has no active participation in the business of such corporation or
other entity.

-10-



--------------------------------------------------------------------------------



 



     8.4 Non-Interference.
     The Executive shall not during his employment with the Windstream Group and
thereafter until the expiration of the Non-Interference/Assistance Period
employ, or assist any person or entity in employing, any employee of any member
of the Windstream Group. The Executive shall not during his employment with the
Windstream Group and thereafter until the expiration of the
Non-Interference/Assistance Period solicit, or assist any person or entity to
solicit, any employee of any member of the Windstream Group to leave the
Windstream Group’s employment or to become employed by any entity that is not a
member of the Windstream Group.
     8.5 Harmful Statements.
     The Executive shall not at any time disseminate any information or make any
statements, whether written, oral or otherwise, that are negative, disparaging
or critical of Windstream, any member of the Windstream Group, or any of their
parents, subsidiaries, affiliates, or their respective officers, directors,
employees, shareholders, trustees, administrators, or employee benefit plans, or
the representatives, employees, agents, predecessors, successors, heirs, or
assigns of any of the foregoing (hereinafter “Windstream Parties”), or their
business or operations, or that place any of the Windstream Parties in a bad
light, other than any such statement or information that is made or disseminated
by the Executive in a good faith belief as to their truth or accuracy and either
is required by law or is reasonably necessary to the enforcement by the
Executive of any right the Executive has related to his employment with the
Windstream Group.
     8.6 Resignations.
     Notwithstanding any other provision of this Agreement, upon termination of
the Executive’s employment with the Windstream Group, and unless otherwise
requested by the Board, the Executive shall immediately resign as of the
Termination Date from all positions that he holds or has ever held with
Windstream and the Windstream Group (and with any other entities with respect to
which the Company has requested the Executive to perform services), including,
without limitation, the Board and all boards of directors of any member of the
Windstream Group. The Executive hereby agrees to execute any and all
documentation to effectuate such resignations upon request by Windstream, but he
shall be treated for all purposes as having so resigned upon termination of his
employment, regardless of when or whether he executes any such documentation.
     8.7 Challenge to Validity. The Executive shall not at any time commence any
action, suit, arbitration or proceeding challenging the validity or
enforceability of any provision of this Agreement, or adjudicate the limits or
scope of any of its provisions, and the Executive shall not assert, in any
action, suit, arbitration or proceeding against the Executive by any Windstream
Group member for a breach by the Executive of any of the covenants in this
Section 8 that any provision of the covenants is invalid or unenforceable in any
respect or to any extent, irrespective of the outcome of any such action, suit
or proceeding.

-11-



--------------------------------------------------------------------------------



 



     8.8 Assistance to Windstream.
     During the Non-Interference/Assistance Period, the Executive shall provide
such information and assistance as Windstream reasonably requests to assist any
Windstream Group member in the mediation, arbitration, or litigation of any,
claim, action, suit or proceeding maintained against any Windstream Group member
arising from events occurring during the Executive’s employment with the
Windstream Group, provided that Windstream shall reimburse the Executive for all
reasonable and necessary out-of-pocket expenses incurred by the Executive in
complying with this Section 8.8.
     8.9 Revision.
     If a court of competent jurisdiction holds that the restrictions stated
herein are unreasonable under circumstances then existing, the parties hereto
agree that the maximum period, scope or geographical area reasonable under such
circumstances shall be substituted for the stated period, scope or area and that
the court shall be allowed to revise the restrictions contained herein to cover
the maximum period, scope and area permitted by law.
Section 9. Successors; Binding Agreement; Assignment.
     9.1 As to Windstream.
     This Agreement shall be binding upon, and shall inure to the benefit of,
and be enforceable by Windstream and its successors. For purposes of this
Section 9.1, the term “successor” shall mean any successor to the business or
assets of Windstream by operation of law or otherwise, including, without
limitation, any person, corporation, partnership, or entity that, directly or
indirectly, whether by purchase, merger, consolidation, or otherwise, acquires
all or substantially all of the business or assets of Windstream (and each
successor to a successor to Windstream). Any such successor shall be deemed to
be Windstream for all purposes of this Agreement. In addition to any obligations
imposed by law upon any successor, Windstream shall require any successor
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent that Windstream would be required to perform it if no
succession had taken place. A failure of Windstream to obtain the assumption of
and agreement to perform this Agreement prior to the effectiveness of any
succession shall be a material breach of this Agreement by Windstream. The
provisions of this Section 9.1 shall apply to each successor to any successor of
Windstream. Notwithstanding the foregoing provisions of this Section 9.1,
Windstream and any other predecessor to a successor shall remain, with each
successor, jointly and severally liable for all obligations of Windstream
hereunder. Except as provided in this Section 9.1, this Agreement shall not be
assigned by Windstream, and any purported assignment of this Agreement by
Windstream (except as provided in this Section 9.1) shall be void.
     9.2 As to the Executive.
     This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the Executive and the Executive’s personal or legal
representatives, executors, and administrators. If the Executive should die
while any amounts payable to the Executive hereunder remain outstanding, unless
otherwise provided herein, all such amounts shall be paid in accordance with the
terms of this Agreement to the Executive’s Beneficiary, determined in

-12-



--------------------------------------------------------------------------------



 



accordance with Section 7.1 (Termination Due to Death). This Agreement shall not
be assigned by the Executive, and any purported assignment of this Agreement by
the Executive shall be void.
Section 10. Dispute Resolution and Notices.
     10.1 Dispute Resolution.
          (A) Any dispute or controversy arising out of or in connection with
this Agreement shall be settled by binding arbitration. The arbitration
proceeding shall be conducted before a panel of three arbitrators sitting (i) if
the Executive is employed by an Windstream Group member at the time of the
initiation of the arbitration, in the municipality in which the Executive’s
principal place of employment is located at the time, and (ii) if the
Executive’s employment with the Windstream Group has terminated prior to the
time of initiation of the arbitration, at a location which is within 50 miles of
the location of the Executive’s principal place of employment at the time of his
termination of employment. The arbitration will be conducted in accordance with
the rules of the American Arbitration Association then in effect. Judgment maybe
entered on any arbitration award in any court having jurisdiction.
Notwithstanding the foregoing, the Windstream Group shall not be required to
seek or participate in arbitration regarding any breach or threatened breach by
the Executive of his Protective Covenants, but may pursue its remedies for such
breach in a court of competent jurisdiction in a federal district court or state
court located in Pulaski County, Arkansas.
          (B) Except as otherwise provided in this Section 10.1(B), and to the
fullest extent permitted by applicable law, all expenses of any arbitration
under Section 10.1(A), including, without limitation, the reasonable fees and
expenses of the legal representative for the Executive, and necessary costs and
disbursements incurred as a result of such dispute or proceeding, and any
prejudgment interest, calculated at the rate provided by law, shall be borne by
Windstream, whether or not the Executive prevails in such arbitration.
Windstream shall pay (or reimburse the Executive for) such fees and expenses on
a monthly basis within ten calendar days after the Executive’s submission of a
written request for payment or reimbursement, as applicable, together with
reasonable evidence that the fees and expenses were incurred. If the Executive
does not prevail (after exhaustion of all available arbitral remedies), and the
arbitration panel affirmatively finds that the Executive instituted the
proceeding in bad faith or that the Executive’s claims were frivolous, no
further reimbursement for legal fees and expenses shall be due to the Executive,
and the Executive shall repay Windstream for any amounts previously paid by
Windstream pursuant to this Section 10.1(B). With respect to any dispute
regarding the provisions of Section 8 (Protective Covenants by the Executive),
if the Executive does not prevail (after exhaustion of all available arbitral
remedies), no further reimbursement for legal fees and expenses shall be due to
the Executive, and the Executive shall repay Windstream for any amounts
previously paid by Windstream to the Executive hereunder pursuant to this
Section 10.1(B) in respect of such dispute. No fees or expenses of the Executive
shall be paid by Windstream with respect to any dispute or controversy as to the
validity or enforceability of this Agreement, or any provision hereof, or in
connection with the litigation of any issue arising under this Agreement in a
court of law other than fees and expenses incurred by the Executive in enforcing
an arbitration award entered in favor of the Executive in accordance with this
Section 10.1(B).

-13-



--------------------------------------------------------------------------------



 



     10.2 Notices.
     Any notices, requests, demands, or other communications provided for by
this Agreement shall be in writing and shall be deemed to have been duly given
when mailed by United States registered mail, return receipt requested, postage
prepaid, addressed to the respective addresses set forth below, or to such other
address as either party may have furnished to the other in writing in accordance
herewith, except that notice of change of address shall be effective only upon
actual receipt:
     To the Board, the Compensation Committee, and Windstream:
Windstream Corporation
4001 Rodney Parham Road
Little Rock, Arkansas 72212
Attention: Chairman, Compensation Committee; and General Counsel
     To the Executive:
Jeffery R. Gardner
17 Bretagne Circle
Little Rock, AR 72223
Section 11. Survival of Obligations and Remedies.
     11.1 Survival of Obligations.
     Upon the expiration of the Term of this Agreement in accordance with
Section 2, no provision of this Agreement shall have any further force or effect
and all obligations of Windstream and the Executive hereunder shall immediately
terminate, except as follows:
     (i) Windstream shall be required to pay or provide to the Executive, or the
Beneficiary in the case of the death of the Executive, any benefits to which the
Executive became entitled under Section 7 (Employment Terminations), by reason
of a qualifying Termination Date (occurring during the Term), in accordance with
the terms thereof, including benefits to be paid or provided within a specified
number of calendar days following the Termination Date, which remain unpaid or
unprovided following the expiration or the Term;
     (ii) The provisions of Section 8 (Protective Covenants By the Executive)
shall remain in full force and effect for the applicable periods of time
specified in Section 8 with respect to the provisions thereof;
     (iii) The provisions of Section 9 (Successor; Binding Agreement;
Assignment) shall remain in full force and effect so long as any rights or
obligations of either party continue to exist under the Agreement; and
     (iv) The provisions of Section 10 (Dispute Resolution and Notice),
Section 11.2 (Remedies; Protective Covenants), and Section 12 (Miscellaneous)
shall remain in full force and

-14-



--------------------------------------------------------------------------------



 



effect with respect to rights and obligations existing on the Termination Date
or that may arise thereafter in accordance with the foregoing clauses of this
Section 11.1.
     11.2 Remedies; Protective Covenants.
          (A) The Executive’s sole and exclusive remedy with respect to any and
all claims arising under this Agreement, for termination of the Executive’s
employment with the Windstream Group during the Term, and for breach hereof by
Windstream shall be the right to receive the benefits provided for under
Section 7 (Employment Terminations), and such expenses as are provided for under
Section 10.1, in each case, to which the Executive is otherwise entitled
pursuant to the terms and conditions hereof. Without limiting the foregoing, the
Executive’s sole and exclusive remedy for the failure of Windstream or the
Windstream Group to provide compensation or expense reimbursement to the
Executive in an amount or form not in conformity with any one or more of the
provisions of Section 5 (Compensation) or Section 6 (Expense Reimbursement) is
to seek recovery against Windstream pursuant to Section 10 (Dispute Resolution
and Notices) for only such benefits, if any, that are expressly provided for
consequent upon the Executive’s termination of employment pursuant to the
applicable provisions of Section 7 (Employment Terminations). The Executive’s
employment with the Windstream Group is “at will” and may be terminated by
Windstream’s Board for any reason in its sole and absolute discretion in
accordance with any applicable provision of Section 7 (Employment Terminations)
and the payment or provision of such benefits as may be required under this
Agreement.
          (B) The Executive acknowledges and agrees that each and every covenant
contained in Section 8 (the “Protective Covenants”) is reasonable in period,
scope and geographical area and is necessary to protect the Windstream Group’s
legitimate business interests and Confidential Information and that his
compliance with each of the Protective Covenants is necessary to protect the
Windstream Group from unfair injury. The Executive agrees that he will notify
Windstream Group in writing if he has, or reasonably should have, any questions
regarding the applicability of the Protective Covenants. The Executive further
acknowledges and agrees that a breach of any of the Protective Covenants will
result in irreparable and continuing harm and damage to the Windstream Group for
which there will be no adequate remedy at law. In the event of a breach or
threatened breach of any of the Protective Covenants, each and every member of
the Windstream Group shall be entitled to injunctive relief and to such other
relief (whether at law or in equity) as a court of competent jurisdiction deems
proper in the circumstances, in addition to any other remedy or relief to which
any of them may be entitled. The parties agree that the foregoing relief shall
not be construed to limit or otherwise restrict the Windstream Group’s ability
to pursue any other remedy provided by law, including the recovery of any
actual, compensatory or punitive damages. Notwithstanding any other provision of
this Agreement, the obligations of each member of the Windstream Group under
this Agreement are conditioned upon compliance by the Executive with each of the
Protective Covenants, and failure by the Executive to comply with any of the
Protective Covenants shall entitle each Windstream Group member to forfeit,
terminate payment of, and, to the extent paid, recover immediately from the
Executive any Severance Benefits, benefits, amounts, expenses, or costs that may
have been paid or would otherwise be owing to or vested in the Executive, under
Section 7 (Employment Terminations) of this Agreement. The Executive
acknowledges that any forfeiture resulting under the provisions of this
Agreement is reasonably related and proportional

-15-



--------------------------------------------------------------------------------



 



to the harm that the Windstream Group would sustain if he were to violate any of
the Protective Covenants. The Executive acknowledges that the Protective
Covenants are a principal inducement for the willingness of Windstream to enter
into this Agreement and make the payments and provide the benefits to the
Executive under this Agreement and that Windstream and the Executive intend the
Protective Covenants to be binding upon and enforceable against the Executive in
accordance with their terms, notwithstanding any common or statutory law to the
contrary. The Executive agrees that the obligations of Windstream under this
Agreement (specifically including, but not limited to, the obligation to provide
the Severance Benefits as provided herein) constitute sufficient consideration
for the Protective Covenants.
Section 12. Miscellaneous.
     12.1 Termination Procedures.
     Any intended termination of the Executive’s employment by either party
shall be communicated by written Notice of Termination from the party initiating
such termination to the other party hereto in accordance with Section 10.2. For
purposes of this Agreement, a “Notice of Termination” shall mean a written
notice that indicates the specific termination provision in this Agreement
relied upon, and, if applicable, the notice shall set forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of the
Executive’s employment under the provision so indicated. Notices under
Section 7.3 (Termination for Cause) and Section 7.5 (Termination by Windstream
Other Than for Cause or by Executive for Good Reason) shall include the
information required thereunder.
     12.2 Windstream Representations.
     Windstream hereby represents and warrants to the Executive as follows: The
execution and delivery of this Agreement and the performance by Windstream of
the actions contemplated hereby have been duly authorized by all necessary
corporate action on the part of Windstream. This Agreement is a legal, valid and
legally binding obligation of Windstream enforceable in accordance with its
terms. Neither the execution or delivery of this Agreement nor the consummation
by Windstream of the actions contemplated hereby (i) will violate any provision
of the certificate of incorporation or bylaws (or other charter documents) of
Windstream, (ii) will violate or be in conflict with any applicable law or any
judgment, decree, injunction or order of any court or governmental agency or
authority, or (iii) will violate or conflict with or constitute a default (or an
event of which, with notice or lapse of time or both, would constitute a
default) under or will result in the termination of, accelerate the performance
required by, or result in the creation of any lien, security interest, charge or
encumbrance upon any of the assets or properties of Windstream under, any term
or provision of the certificate of incorporation or bylaws (or other charter
documents) of Windstream or of any contract, commitment, understanding,
arrangement, agreement or restriction of any kind or character to which
Windstream is a party or by which Windstream or any of its properties or assets
may be bound or affected.
     12.3 No Duplication.
     In no event shall payments in accordance with this Agreement be made in
respect of more than one of Sections 7.1, 7.2, 7.3, 7.4 and 7.5.

-16-



--------------------------------------------------------------------------------



 



     12.4 No Mitigation.
     The Executive shall not be required to seek other employment or to attempt
in any way to reduce any amounts payable to the Executive by Windstream pursuant
to this Agreement. Further, the amount of any payment or benefit provided for in
this Agreement shall not be reduced by any compensation earned by the Executive
as the result of employment by another employer, by retirement benefits, by
offset against any amount claimed to be owed by the Executive to the Windstream
Group, or otherwise.
     12.5 Entire Agreement.
     This Agreement supersedes any prior agreements or understandings, oral or
written, between the parties hereto with respect to the subject matter hereof
and constitutes the entire agreement of the parties with respect thereto. No
agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by either party which are
not expressly set forth in this Agreement.
     12.6 Modification.
     Except as otherwise provided in Section 12.8, this Agreement shall not be
varied, altered, modified, canceled, changed, or in any way amended, or any
provision of this Agreement waived, except by mutual agreement of the parties in
a written instrument executed by the parties hereto or their legal
representatives and in the case of Windstream by an officer specifically
designated by the Board. No waiver by a party to this Agreement at any time of
any breach by any party to this Agreement of, or compliance with, any condition
or provision of this Agreement to be performed by such other party shall be
deemed a waiver of similar or dissimilar provisions or conditions at the same or
at any prior or subsequent time.
     12.7 Severability.
     In the event that any provision or portion of this Agreement shall be
determined to be invalid or unenforceable for any reason, the remaining
provisions of this Agreement shall be unaffected thereby and shall remain in
full force and effect. In the event that any provision of this Agreement is held
unenforceable, such provision shall be reformed so as to be enforced to the
maximum extent possible, and if it is determined that it is not possible to
reform any such provision of this Agreement, such provision shall be severed
from this Agreement and the remainder of this Agreement shall be enforced to the
full extent permitted by law.
     12.8 Compliance with Section 409A.
     To the extent applicable, the parties intend that this Agreement comply
with the provisions of Section 409A. This Agreement shall be construed,
administered, and governed in a manner consistent with this intent. Any
provision that would cause any amount payable or benefit provided under this
Agreement to be includable in the gross income of the Executive or his
beneficiary (or subject to additional taxes or interest) under Section 409A
shall have no force and effect unless and until amended to cause such amount or
benefit to not be so includable (which amendment shall be made without the
consent of the Executive or his beneficiaries and shall maintain, to the maximum
extent practicable, the original intent of the applicable provision

-17-



--------------------------------------------------------------------------------



 



without violating the requirements of Section 409A). In particular, to the
extent that the Executive has a right to receive a payment or benefit pursuant
to this Agreement that is subject to Section 409A, then notwithstanding anything
to the contrary in this Agreement, such payment or benefit will be made or
provided, to the extent necessary to comply with Section 409A, no earlier than
(a) 10 calendar days after the Executive’s “separation from service” with the
Company (determined in accordance with Section 409A); provided, however, that if
the Executive is a “specified employee” (within the meaning of Section 409A) at
such time, then any payment or benefit that would otherwise be paid or provided
during the first six months following such separation from service shall be
accumulated through and paid (together with interest at the applicable federal
rate under Section 7872(f)(2)(A) of the Code in effect on the Termination Date)
no earlier than the first business day following the six month anniversary of
such separation of service; or (b) 10 calendar days after the Executive’s death.
     12.9 Counterparts.
     This Agreement may be executed in one or more counterparts, each of which
shall be deemed to be an original, but all of which together will constitute one
and the same Agreement.
     12.10 Withholding.
     Any member of the Windstream Group may withhold from any amounts payable
under this Agreement all federal, state, city, or other taxes or payments as may
be required pursuant to any law or governmental regulation or ruling or as may
be expressly authorized by the Executive to be withheld, deducted or reduced
from those amounts.
     12.11 Change-in-Control Agreement.
     Notwithstanding anything contained herein to the contrary, the
Change-in-Control Agreement dated November 7, 2006, by and between the Executive
and Windstream regarding a “change in control” of Windstream (the
“Change-in-Control Agreement”) shall supersede Sections 7.3, 7.4 and 7.5 of this
Agreement (including, without limitation, the definitions of “cause” and “good
reason” contained therein), and no Severance Benefits shall be payable to the
Executive hereunder, in the event that the Executive terminates employment with
the Windstream Group on or after a “Change in Control” as defined in the
Change-in-Control Agreement, but all other provisions of this Agreement shall
remain in force in accordance with their terms following the “Change in
Control.”
     12.12 Third Party Beneficiaries.
     This Agreement is entered into for the benefit only of (i) the Executive,
(ii) the Executive’s Beneficiary, and (iii) Windstream and the other members of
the Windstream Group, and their successors, and no other parties shall have any
rights hereunder, except as otherwise provided in Section 9 (Successors; Binding
Agreement; Assignment).
     12.13 Governing Law.
     To the extent not preempted by federal law, the validity, interpretation,
construction, and performance of this Agreement shall be governed by the laws of
the State of Delaware (without

-18-



--------------------------------------------------------------------------------



 



giving effect to any conflicts of law principles of the State of Delaware that
would require the application of the laws of another jurisdiction).
(Signatures are on the following page)

-19-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Windstream and the Executive have executed this
Agreement as of the date first above written.

            WINDSTREAM CORPORATION         By:   /s/ Francis X. Frantz      
       Francis X. Frantz               Chairman of the Board        EXECUTIVE  
    /s/ Jeffery R. Gardner     Jeffery R. Gardner  

-20-



--------------------------------------------------------------------------------



 



         

EXHIBIT A
******
WAIVER AND RELEASE AGREEMENT
     THIS WAIVER AND RELEASE AGREEMENT (this “Waiver and Release”) is entered
into by and between Jeffery R. Gardner (“Executive”) and Windstream Corporation
(the “Company”) (collectively, the “Parties”).
     WHEREAS, the Parties have entered into an Employment Agreement dated
November 7, 2006 (the “Agreement”);
     WHEREAS, Executive’s employment has been or will be terminated on ___in
accordance with the Agreement;
     WHEREAS, Executive is required to sign this Waiver and Release in order to
receive the payment of certain severance benefits under the Agreement following
termination of employment; and
     WHEREAS, the Company has agreed to sign this Waiver and Release.
     NOW, THEREFORE, in consideration of the promises and agreements contained
herein and other good and valuable consideration, the sufficiency and receipt of
which are hereby acknowledged, and intending to be legally bound, the Parties
agree as follows:

1.   Subject to Section 4 of this Waiver and Release, this Waiver and Release is
effective on the date hereof and will continue in effect as provided herein.

2.   In consideration of the payments to be made and the benefits to be received
by Executive pursuant to Section 7.5 of the Agreement (the “Severance Benefits”)
which Executive acknowledges are in addition to payments and benefits to which
Executive would be entitled but for the Agreement (except as otherwise provided
in the Agreement), Executive, on behalf of himself/herself, his/her heirs,
representatives, agents and assigns by dower or otherwise hereby COVENANTS NOT
TO SUE OR OTHERWISE VOLUNTARILY PARTICIPATE IN ANY LAWSUIT AGAINST, FULLY
RELEASES, INDEMNIFIES, HOLDS HARMLESS and OTHERWISE FOREVER DISCHARGES (i) the
Company, (ii) any companies controlled by, controlling or under common control
with the Company, and any predecessors, successors or assigns to the foregoing
(together with the Company, the “Windstream Group”) (iii) the Windstream Group’s
compensation, benefit, incentive (including, but not limited to, individual
incentive, project incentive, annual incentive, long-term incentive and annual
bonus), pension, welfare and other plans and arrangements, and any predecessor
or successor to any such plans and arrangements (including the sponsors,
administrators and fiduciaries of any such plan and/or arrangements), and
(iv) any of the Windstream Group’s current or former officers, directors,
agents, executives, employees, attorneys, insurers, shareholders, predecessors,
successors or assigns, from any and all actions, charges, claims, demands,
damages or liabilities of any kind or character whatsoever, known or

-21-



--------------------------------------------------------------------------------



 



    unknown, which Executive now has or may have had whether or not based on or
arising out of Executive’s employment relationship with the Windstream Group or
the termination of that employment relationship through the date of execution of
this Waiver and Release, other than workers’ compensation claims filed prior to
the date of execution of this Waiver and Release. Executive acknowledges and
understands that in the event Executive files a charge or complaint with the
Equal Employment Opportunity Commission (“EEOC”), the Texas Workforce Commission
Civil Rights Division (“TWCCRD”), the New Mexico Human Rights Commission
(“NMHRC”), or other similar state agency, the Occupational Safety and Health
Administration (“OSHA”), or the Secretary of Labor, Executive shall be entitled
to no relief, reinstatement, remuneration, damages, back pay, front pay, or
compensation whatsoever from the Windstream Group as a result of such charge or
complaint. Executive understands and agrees that he is waiving and releasing any
and all actions and causes of action, suits, debts, claims, complaints and
demands of any kind whatsoever, in law or in equity, including, but not limited
to, the following:

  a.   Those arising under any federal, state or local statute, ordinance or
common law governing or relating to the Parties’ employment relationship
including, but not limited to, (i) any claims on account of, arising out of or
in any way connected with Executive’s hiring by the Windstream Group, employment
with the Windstream Group or the termination of that employment; (ii) any claims
alleged or which could have been alleged in any charge or complaint against the
Windstream Group, including, but not limited to, those with the EEOC, TWCCRD,
NMHRC, or other similar state agency, OSHA and the Secretary of Labor; (iii) any
claims relating to the conduct, including action or inaction, of any executive,
employee, officer, director, agent or other representative of the Windstream
Group; (iv) any claims of discrimination, harassment or retaliation on any
basis; (v) any claims arising from any legal restrictions on an employer’s right
to separate its employees; (vi) any claims for personal injury, compensatory or
punitive damages, front pay, back pay, liquidated damages, treble damages, legal
and/or attorneys’ fees, expenses and litigation costs or other forms of relief;
(vii) any claims for compensation and benefits; (viii) any cause of action or
claim that could have been asserted in any litigation or other dispute
resolution process, regardless of forum (judicial, arbitral or other), against
any employee, officer, director, agent or other representative of the Windstream
Group; (ix) any claim for, or right to, arbitration, and any claim alleged or
which could have been alleged in any charge, complaint or request for
arbitration against the Windstream Group; (x) any claim on account of, arising
out of or in any way connected with any employment agreement between Executive
and the Windstream Group; (xi) any claim on account of, arising out of or in any
way connected with the alleged termination of Executive’s employment without
“cause” or for “good reason”; (xii) any claim on account of, arising out of or
in any way connected with medical, dental, life insurance or other welfare
benefit plan coverage; and (xiii) all other causes of action sounding in
contract, tort or other common law basis, including, but not limited to: (a) the
breach of any alleged oral or written contract; (b) negligent or intentional
misrepresentations; (c) wrongful discharge; (d) just cause dismissal;
(e) defamation; (f) interference with contract or business

-22-



--------------------------------------------------------------------------------



 



      relationship; (g) negligent or intentional infliction of emotional
distress; (h) promissory estoppel; (i) claims in equity or public policy;
(j) assault; (k) battery; (l) breach of employee handbooks, manuals or other
policies; (m) breach of fiduciary duty; (n) false imprisonment; (o) fraud;
(p) invasion of privacy; (q) whistleblower claims; (r) negligence, negligent
hiring, retention or supervision and (s) constructive discharge; and     b.  
Those arising under any law relating to sex, age, race, color, religion,
handicap or disability, harassment, veteran status, sexual orientation,
retaliation, or national origin discrimination including, without limitation,
any rights or claims arising under Title VII of the Civil Rights Act of 1866 and
1964, as amended, 42 U.S.C. §§ 1981 and 2000(e) et seq.; the Civil Rights Act of
1991; the Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C. §§
621 et seq., as amended by the Older Workers Benefit Protection Act; the
Americans with Disabilities Act of 1990, as amended, 42 U.S.C. §§ 12,101 et
seq.; Sections 806 and 1107 of the Sarbanes-Oxley Act of 2002; the Fair Labor
Standards Act of 1938, 29 U.S.C. §§ 201 et seq.; the National Labor Relations
Act, 29 U.S.C. §§ 151 et seq.; the Occupational Safety and Health Act, 29 U.S.C.
§§ 651 et seq.; the Worker Adjustment and Retraining Notification Act, 29 U.S.C.
§§ 2101, et seq.; the Texas Commission on Human Rights Act, Tex. Lab. Code. Ann.
§§21.001 et seq.; Tex. Lab. Code. Ann. §§21.051; Tex. Lab. Code. Ann. §§21.055,
Texas Workers’ Compensation Act; Texas Whistleblower Act, Arkansas Civil Rights
Act, §16-123 et seq., the Arkansas Equal Pay Law §11-4 et seq.; the New Mexico
Human Rights Act, N.M. Stat. Ann. §281-1-1 et seq., as such statutes may be
amended from time to time; and     c.   Those arising out of Employee Retirement
Income Security Act of 1974, as amended; and     d.   Those arising out of the
Family and Medical Leave Act, 29 U.S.C. §§ 2601 et seq.; and     e.   Those
arising under the civil rights, labor and employment laws of any state,
municipality or local ordinance; and     f.   Any claim for reinstatement,
compensatory damages, back pay, front pay, interest, punitive damages, special
damages, legal and/or attorneys’ fees, expenses and litigation costs including
expert fees; and     g.   Any other federal, state or local law that affords
employees or individuals protection of any kind whatsoever.

3.   The Parties acknowledge that it is their mutual and specific intent that
this Waiver and Release fully complies with the requirements of the Older
Workers Benefit Protection Act (29 U.S.C. § 626) and any similar law governing
the release of claims. Accordingly, Executive hereby acknowledges that:

-23-



--------------------------------------------------------------------------------



 



  a.   Executive has consulted with an attorney prior to executing this Waiver
and Release and acknowledges being given the advice to do so. Executive
represents that Executive has read and fully understands all of the provisions
of this Waiver and Release. Executive represents that Executive is voluntarily
signing this Waiver and Release.     b.   Executive has been offered at least
forty-five (45) days in which to review and consider this Waiver and Release.  
  c.   Executive waives any right to assert any claim or demand for reemployment
with the Windstream Group.     d.   Executive acknowledges receipt of the
attached OWBPA Notice containing the titles and ages of employees who are
eligible and ineligible for this program in Executive’s decisional unit.

4.   The Parties agree that this Waiver and Release shall not become effective
and enforceable until the date this Waiver and Release is signed by both Parties
or seven (7) calendar days after its execution by Executive, whichever is later.
Executive may revoke this Waiver and Release for any reason by providing written
notice of such intent to the following individual within seven (7) days after he
has signed this Waiver and Release, thereby forfeiting Executive’s right to
receive any Severance Benefits and rendering this Waiver and Release null and
void in its entirety:

Mr. Tommy Keet
Windstream Corporation
4001 Rodney Parham Drive
Little Rock, Arkansas 72212

5.   Notwithstanding anything herein to the contrary, the sole matters to which
the Waiver and Release do not apply are: (i) Executive’s rights of
indemnification and directors and officers liability insurance coverage to which
he was entitled immediately prior to                      with regard to his
service as an officer or director of any member of the Windstream Group; (ii)
Executive’s rights under any tax-qualified pension or claims for accrued vested
benefits under any other employee benefit plan, policy or arrangement (whether
tax-qualified or not) maintained by the Windstream Group or under the
Consolidated Omnibus Budget Reconciliation Act of 1985; or (iii) Executive’s
rights under Section 7.5 of the Agreement which are intended to survive
termination of employment.

6.   Executive specifically agrees and understands that the existence and terms
of this Waiver and Release are strictly CONFIDENTIAL and that such
confidentiality is a material term of this Waiver and Release. Accordingly,
except as required by law or unless authorized to do so by the Company in
writing, Executive agrees that he shall not communicate, display or otherwise
reveal any of the contents of this Waiver and Release to anyone other than his
spouse, attorney or financial advisor, provided, however, that they are first
advised of the confidential nature of this Waiver and Release and Executive
obtains their

-24-



--------------------------------------------------------------------------------



 



    agreement to be bound by the same. The Company agrees that Executive may
respond to legitimate inquiries regarding his employment with the Company by
stating that the Parties terminated their relationship on an amicable basis and
that the Parties have entered into a confidential Waiver and Release that
prohibits him from further discussing the specifics of his separation. Nothing
contained herein shall be construed to prevent Executive from discussing or
otherwise advising subsequent employers of the existence of any obligations as
set forth in the Agreement. Further, nothing contained herein shall be construed
to limit or otherwise restrict the Windstream Group’s ability to disclose the
terms and conditions of this Waiver and Release as may be required by law or
business necessity.

7.   In the event that Executive breaches or threatens to breach any provision
of this Waiver and Release, he agrees that the Windstream Group shall be
entitled to seek any and all equitable and legal relief provided by law,
specifically including immediate and permanent injunctive relief. Executive
hereby waives any claim that the Windstream Group has an adequate remedy at law.
In addition, and to the extent not prohibited by law, Executive agrees that the
Windstream Group shall be entitled to an award of all costs and attorneys’ fees
incurred by the Windstream Group in any successful effort to enforce the terms
of this Waiver and Release. Executive agrees that the foregoing relief shall not
be construed to limit or otherwise restrict the Windstream Group’s ability to
pursue any other remedy provided by law, including the recovery of any actual,
compensatory or punitive damages. Moreover, if Executive pursues any claims
against the Company subject to the foregoing Waiver and Release, Executive
agrees to immediately reimburse the Company for the value of all Severance
Benefits received to the fullest extent permitted by law.

8.   The Parties acknowledge that this Waiver and Release is entered into solely
for the purpose of ending their employment relationship on an amicable basis and
shall not be construed as an admission of liability or wrongdoing by either
Party and that both the Windstream Group and Executive have expressly denied any
such liability or wrongdoing. Executive agrees that he/she is eligible for
re-employment by Windstream Group only by mutual agreement and consent of the
Parties.

9.   Each of the promises and obligations contained in this Waiver and Release
shall be binding upon and shall inure to the benefit of the heirs, executors,
administrators, assigns and successors in interest of each of the Parties.

10.   The Parties agree that each and every paragraph, sentence, clause, term
and provision of this Waiver and Release is severable and that, if any portion
of this Waiver and Release should be deemed not enforceable for any reason, such
portion shall be stricken and the remaining portion or portions thereof should
continue to be enforced to the fullest extent permitted by applicable law.

11.   This Waiver and Release shall be interpreted, enforced and governed under
the laws of the State of Delaware, without regard to any applicable state’s
choice of law provisions.

-25-



--------------------------------------------------------------------------------



 



12.   Executive represents and acknowledges that in signing this Waiver and
Release he does not rely, and has not relied, upon any representation or
statement made by the Windstream Group or by any of the Windstream Group’s
employees, officers, agents, stockholders, directors or attorneys with regard to
the subject matter, basis or effect of this Waiver and Release other than those
specifically contained herein.

13.   This Waiver and Release represents the entire agreement between the
Parties concerning the subject matter hereof, shall supersede any and all prior
agreements which may otherwise exist between them concerning the subject matter
hereof (specifically excluding, however, the post-termination obligations
contained in the Agreement), and shall not be altered, amended, modified or
otherwise changed except by a writing executed by both Parties.

PLEASE READ CAREFULLY. WITH RESPECT TO EXECUTIVE,
THIS WAIVER AND RELEASE INCLUDES A COMPLETE RELEASE OF ALL
KNOWN AND UNKNOWN CLAIMS.
     IN WITNESS WHEREOF, the Parties have themselves signed, or caused a duly
authorized agent thereof to sign, this Waiver and Release on their behalf and
thereby acknowledge their intent to be bound by its terms and conditions.

                  EXECUTIVE       WINDSTREAM CORPORATION  
Signed:
          By:    
 
               
 
               
Printed:
  Jeffery R. Gardner       Title:    
 
               
 
               
Dated:
          Dated:    
 
               

-26-